                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 07-20018-JWL


Shaune Frazier,

                     Defendant.

                                  MEMORANDUM & ORDER

       In February 2009, defendant Shaune Frazier entered a plea of guilty to conspiracy to

distribute or possess with intent to distribute more than 5 kilograms of cocaine and to distribute

or possess with intent to distribute more than 50 grams of cocaine base (“crack”). The court

accepted the parties’ Rule 11(c)(1)(C) plea agreement and, in November 2009, sentenced Mr.

Frazier to 235 months of imprisonment followed by five years of supervised release. This matter

is now before the court on Mr. Frazier’s motion for sentence reduction pursuant to 18 U.S.C. §

3582(c)(2) (doc. 442). In his motion, which is based on Hughes v. United States, 138 S. Ct. 1765

(2018), Mr. Frazier contends that he is now eligible for a sentence reduction under Amendment

782, because the Supreme Court has found that a sentence imposed pursuant to a Rule 11(c)(1)(C)

plea agreement is a guideline sentence for the purpose of 18 U.S.C. § 3582(c)(2). As will be

explained, the motion is dismissed.

       Federal courts, in general, lack jurisdiction to reduce a term of imprisonment once it has

been imposed. Freeman v. United States, 131 S. Ct. 2685, 2690 (2011). “A district court does

not have inherent authority to modify a previously imposed sentence; it may do so only pursuant
to statutory authorization.” United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997). Under

limited circumstances, modification of a sentence is possible under 18 U.S.C. § 3582(c). That

provision states that “a defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing Commission” may be

eligible for a reduction, “if such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

       Mr. Frazier is not entitled to a sentence reduction pursuant to Amendment 782 because this

amendment “does not have the effect of lowering the defendant’s applicable guideline range” as

required in U.S.S.G. § 1B1.10(a)(2). According to U.S.S.G § 1B1.10(b)(1), the district court

“shall determine the amended guideline range that would have been applicable to the defendant if

the amendment(s) to the guidelines . . . had been in effect at the time the defendant was sentenced.”

See United States v. Boyd, 721 F.3d 1259, 1262 (10th Cir. 2013). Mr. Frazier’s Presentence

Investigation Report (PSR) calculated a base offense level of 38 under § 2D1.1 because the

offense involved distribution of at least 4.5 kilograms of cocaine base. The base offense level of

38, along with a 3-level reduction for acceptance of responsibility, yielded an adjusted offense

level of 35. But the PSR then recommended an enhancement to Mr. Frazier’s sentence based on

the career offender guideline, U.S.S.G. § 4B1.1. While that guideline did not increase Mr.

Frazier’s base offense level (because the total offense level under § 4B1.1 was 34, which was

lower than the adjusted offense level of 35), the guideline was applied to increase Mr. Frazier’s

criminal history score from a Category IV to a Category VI. The PSR, then, calculated a guideline

range of 292 months to 365 months based on the total offense level of 35 and a criminal history

category of VI.

                                                 2
       Mr. Frazier is not eligible for relief under Amendment 782. First, the Amendment does

not change the applicable guideline range. As the court has previously noted in this case, the

factual portion of the PSR specified that Mr. Frazier participated in a drug trafficking conspiracy

between 2000 and 2006, and that by 2003 the conspiracy was responsible for distributing at least

1 kilogram of cocaine base each month. Mr. Frazier did not object to the PSR. As such, he is

easily accountable for the threshold quantity of cocaine base that applies to base offense level 38

(25.2 kg of cocaine base) under the amended guidelines. Mr. Frazier’s resulting guideline range,

then, remains unchanged and no reduction is authorized. United States v. Sharkey, 543 F.3d 1236,

1239 (10th Cir. 2008) (When a defendant’s offense level would be the same after applying the

amendment, the amendment does not affect the defendant’s Guidelines range, and the defendant

is ineligible for a sentence reduction.).

       Even if the court determined that Mr. Frazier was accountable for drug quantities that

correspond to a lower base offense level, Mr. Frazier would still not eligible for a reduction. Under

that scenario, Mr. Frazier’s adjusted offense level would be lower than the career-offender base

offense level, triggering a career-offender total offense level of 34. See U.S.S.G. § 4B1.1(b).

Coupled with the career-offender mandatory criminal history category of VI, Mr. Frazier’s

amended guideline range would be 262 to 327 months in prison. Mr. Frazier’s current sentence

of 235 months is lower than the low end of the amended range and, accordingly, he is not entitled

to a reduction. United States v. Kurtz, 819 F.3d 1230, 1235 (10th Cir. 2016) (district court lacks

authorization to reduce a sentence when the original sentence is already less than the “lower

bound” of the amended guideline range).



                                                 3
       For the foregoing reasons, Amendment 782 does not provide any relief to Mr. Frazier and

no reduction is authorized by the statute.



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Frazier’s motion for

sentence reduction (doc. 442) is dismissed.



       IT IS SO ORDERED.



       Dated this 27th day of November, 2018, at Kansas City, Kansas.



                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                              4
